*187Order, Supreme Court, New York County (Faviola Soto, J.), entered February 26, 2003, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Inasmuch as the complaint in this action, alleging that defendants acted in bad faith to deprive plaintiff of disability retirement benefits, essentially echoes the petition previously withdrawn with prejudice in plaintiffs proceeding pursuant to CPLR article 78, this action is barred by the doctrine of res judicata (see Schwartzreich v E.PC. Carting Co., 246 AD2d 439, 441 [1998]; Thomas v City of New York, 239 AD2d 180 [1997]). Concur—Mazzarelli, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.